DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a list of elements of a system.  It is not clear, if there is any structural relationship between the recited elements and if, so what is the structural relationships are.  The claim is organized as a list, and the elements are not correlated in any way.   Because of this lack of correlation, the claim is indefinite.  Further, the meets and bounds of the claimed invention are unclear because it generally recites individual systems, each having individual uses and application, in multiple fields.   The applicant has failed to particularly point out and distinctly claim the subject matter which is regarded as invention.  
Claims 2-20 depends on claim 1 and are rejected for same reasons as above. 
Claim 1 recites “dynamically controlled”  it is not clear what is meant by this.  the term dynamic not clearly defined in view of the claim presented and hence the term dynamically controlled is indefinite .
Claim 1 recites “three-dimensional scalpel positioning stage” It is unclear if the applicant is referring to the plasma scalpel of preceding lines or some other scalpel.
Claim 5 recites “system comprises ...staining…flushing, ” it is not clear what is being claimed.  A system is a collection of components (i.e. structure).  The claimed limitations are steps without any recitation of any structure. It is thus indefinite as to what means by system comprising some steps.
Claim 5 line 3 recites “ the wound”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 line 1 recites “ the plasma source”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9, 10, 14 line 3 recites “ the wound”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 12 recites “the removal system” in line 1 and the plasma source in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 line 3 recites “ the wound area”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-10, 12, 14-20 rejected under 35 U.S.C. 103 as being unpatentable over Hicks [US 8764701 B1] in view of Krespi [US 20100160838 A1].
As per claim 1, Hicks teaches a plasma scalpel system (Hicks Fig 2, Fig 5) comprising: 
at least one dynamically controlled plasma scalpel (Hicks Fig 2 item 1, Fig 5 item 28 “atmospheric pressure plasma device”); 
a computer control system (Hicks Fig 5 control unit 31 ); 
a three-dimensional scalpel positioning stage (Hicks Fig 5 x-y translation 30 with robot arm 29 for direction).
Hicks discloses destroying bacterial biofilms, but is silent on a biofilm detritus removal system and a biofilm imaging system.
Krespi in a related field of biofilm treatment using plasma teaches, a biofilm detritus removal system (Krespi ¶0034 “means for irrigation of the treatment site, or both, to remove detritus from the shockwave applicator and/or the treatment site, if desired. An aqueous fluid can be employed for irrigation. Optionally, the aqueous fluid can be pulsed.”) and 
a biofilm imaging system (Krespi ¶0215 to ¶0216 “  During treatment of the biofilm with the Nd:YAG laser a time-lapse imaging function is used to capture images in the transmitted mode. Image rendering is effected by confocal stacks and time series are rendered …each biofilm can be seen to oscillate in response to laser pulses directed at the biofilm from a distance in excess of about 10 mm.… in most cases, some of the biofilm is disrupted and detached immediately”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Hicks by adding Biofilm related components as in Krespi.  The motivation would be to provide for accurately diagnosing,  identifying and dispersing undesired biofilm in mammals (Krespi ¶0017-¶0018)
As per claim 2,  Hicks in view of Krespi  further teaches wherein the plasma scalpel comprises a discharge formed using at least two insulated electrodes spaced horizontally apart (In view of applicant spec. page 10 line 2, examiner interprets “insulated” to mean covered.  Hicks Fig 3 item 13 is housing for the plasma device implying the electrodes are covered.  Col 4 lines 53-59 “… the closely spaced electrodes comprising a first surface of a first electrode and a second surface of a second electrode machined”).
As per claim 5, Hicks in view of Krespi further teaches wherein the biofilm imaging system comprises:  staining a biofilm and/or necrotic tissue (Krespi ¶0087 “ A still further example of the antimicrobial treatment comprises … applying to the biofilm a colorant ”); flushing the wound where the biofilm is located to remove excess stain (This is intended use of the irrigation using Saline.  See ¶0118 for e.g.); and illuminating the wound with visible light and a camera or fiber optic system (Krespi ¶0205 “the physician switches the light source causing light to radiate from exposed fiber 66 and diffuse through cylindrical diffuser 68 to illuminate”).
As per claim 7, Hicks in view of Krespi further teaches wherein  the computer control system applies control features of electrode spacing, DC electrode area, channel diameter, gas ratio, gas flow rate, capacitive discharge power, DC electrode voltage, scalpel to wound distance, relative bias, angle of incidence, three-dimensional positioning stage, multidimensional positioning stage, and/or combinations thereof (Ghasemi Col 10 lines 24-26, “The control unit 31 supplies the device 28 with the gas flow rate, gas composition and electrical power needed to operate the plasma” Col 7 line 13-19 “The power source can provide a DC voltage, …The electrodes are arranged in such a way and the voltage is supplied at a sufficiently high value….,”, implies flow rate, ratio, and DC electrode voltage).
As per claims 8-10, Hicks in view of Krespi further teaches wherein the plasma source is dynamically controlled in real-time with a response time less than 500 milliseconds, wherein the three-dimensional scalpel positioning stage will position the scalpel from about 0.01 mm to about 20 mm above the biofilm and move the scalpel as needed to debride the wound, or wherein the three-dimensional scalpel positioning stage will position the scalpel at less than 5 mm above the biofilm and move the scalpel as needed to debride the wound (Hicks Col 7 lines 35-63 “The means 103 of contacting the wound with the reactive gas species generated in the plasma may be accomplished in many different ways. An exemplary means comprises generating the plasma just prior to the gas outlet from the instrument 101, placing the outlet of the instrument above the wound at a distance of 0.1 to 10.0 cm, and providing sufficient gas velocity at the outlet that the transit time from the instrument 101 to the wound is less than 0.05 seconds, and preferably less than about 10.0 milliseconds”  This implies response time less than 500 ms, and distance between 0.01 to 20mm including 5mm).
As per claim 12, Hicks in view of Krespi further teaches wherein the removal system comprises a slightly negative pressure and/or vacuum tube adjacent to the plasma source (In view of applicant spec. page 13, lines 1-7, examiner interprets as negative pressure for removing materials.  Krespi ¶0026 “applying suction to the biofilm,” inherently requires negative pressure).
As per claims 14, 17, 20 have limitation similar to claims 10, 5, 12 and are rejected for same reasons. 
As per claims 15-16, 18-19, Hicks in view of Krespi further teaches wherein  treatment time is less than about 60 minutes, wherein treatment time is less than about 30 minutes (Hicks Col 15 lines 40-43 includes treatment time claimed).

Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Krespi as applied to claim 1 above, and further in view of Ghasemi [“Interaction of multiple plasma plumes in an atmospheric pressure plasma jet array”, J. Phys. D: Appl. Phys. 46 (2013)].
As per claims 3-4, Hicks in view of Krespi teaches claim 1 as discussed above.  Hicks in view of Krespi does not expressly teach further comprising at least one additional dynamically controlled plasma scalpel or an array of dynamically controlled plasma scalpels.
Ghasemi, in a related field of atmospheric pressure plasma, teaches comprising at least one additional dynamically controlled plasma scalpel or an array of dynamically controlled plasma scalpels. (Ghasemi Fig 1 (a), Page 2 LHS “linear plasma jet array was considered in this study and is based on multiple individually ballasted plasma jets...”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Hicks in view of Krespi by integrating multiple electrode plasma as in Ghasemi.  The motivation to use Ghasemi is to provide stable, and uniform plasma discharge, that generates generation region from application region, which is useful in treatment of living tissues (Ghasemi page 1 LHS).

Claims 6, 11 rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Krespi as applied to claim 1 above, and further in view of Olmstead [US 20140074068 A1].
As per claims 6, 11, Hicks in view of Krespi teaches claim 1 as discussed above.  Hicks in view of Krespi does not expressly teach wherein the biofilm imaging system comprises scanning laser tomography, or  wherein the three-dimensional scalpel positioning stage rasters the scalpel to remove the biofilm.
Olmstead in analogous field of would care, teaches wherein the biofilm imaging system comprises scanning laser tomography (Olmstead ¶0009, ¶0030, OCT for would assessment), or  wherein the three-dimensional scalpel positioning stage rasters the scalpel (Olmstead ¶0035 “The laser plasma was raster scanned across the wound”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Hicks in view of Krespi by integrating well known techniques for wound care and assessment as in Olmstead.  This modification is only directed to combining prior art elements according to known methods to yield predictable results, as discussed in MPEP 2143.I A.  In the instant case the predictable results are achieving images for assessment and accurately scanning the regions of interest of a wound.   

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Krespi as applied to claim 1 above, and further in view of Lockwood [US 7338482 B2].
As  per claim 13, Hicks in view of Krespi teaches claim 1 as discussed above.  Hicks in view of Krespi does not expressly teach wherein the removal system comprises a flexible chamber with cushions that rest against the body to provide a limited seal around the wound area.
Lockwood in field of wound care teaches wherein the removal system comprises a flexible chamber with cushions that rest against the body to provide a limited seal around the wound area (Lockwood Fig 3, Col 3 lines 48-53, Col 10 lines 27-34).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Hicks in view of Krespi by integrating bandage as in Lockwood.  This  provide airtight sealed environment around wound (Lockwood abstract).  Such isolation of wounds from  healthy skin such that any procedure cab be targeted to the wound sites only.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793